                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:
                                                      CHAPTER 13
 Mark Hallaman                                        CASE NO. 17-49789
 Dawn Hallaman                                        JUDGE Shefferly

 Debtors.

 ___________________________________/


  STIPULATION TO APPROVE SETTLEMENT OF NON-BANKRUPTCY ACTION,
    APPROVAL OF ATTORNEY FEES AND ALLOWING DEBTOR TO RETAIN
                            PROCEEDS

      The above captioned Debtors and David Wm. Ruskin, Standing Chapter 13 Trustee, hereby
stipulate and agree to the entry of an Order Settling of Non-Bankruptcy Action, Approval of
Attorney Fees and Allowing Debtor to Retain Proceeds, which is attached hereto as Exhibit A.



/s/ Thomas DeCarlo attorney for               /s/ Ryan B. Moran
David Wm. Ruskin (P26803)                     Ryan B. Moran (P70753)
26555 Evergreen Rd, Suite 1100                Attorney for Debtor
Southfield, MI 48076                          Moran Law
(248) 352-7755                                25600 Woodward Ave.; Ste. 201
                                              Royal Oak, MI 48067
                                              (248) 246-6536
                                              rmoran@moranlaw.com




  17-49789-pjs    Doc 108    Filed 05/20/20    Entered 05/20/20 08:39:37      Page 1 of 3
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:
                                                        CHAPTER 13
 Mark Hallaman                                          CASE NO. 17-49789
 Dawn Hallaman                                          JUDGE Shefferly
 Debtors.

 ___________________________________/

   ORDER ON MOTION TO APPROVE SETTLEMENT OF NON-BANKRUPTCY
   ACTION, APPROVAL OF ATTORNEY’S FEES AND ALLOWING DEBTOR TO
                         RETAIN PROCEEDS

       Upon consideration of the Debtors’ Motion, and the Court being fully advised of the
premises:

      IT IS HEREBY ORDERED that the Joint Debtor may settle her action against
American Medical Systems for the amount of $50,000.00

       IT IS FURTHER ORDERED that the Debtors shall retain $16,206.09 from the net
proceeds.

        IT IS FURTHER ORDERED that Debtors will remit $5,000.00 from the net proceeds
to the Trustee within 30 days of receipt of the funds.

       IT IS FURTHER ORDERED that unsecured creditors shall receive a dividend no less
than 100% of their duly filed claims.

       IT IS FURTHER ORDERED that Debtors are excused from remitting any further tax
refunds.

        IT IS FURTHER ORDERED that the fees in the approximate amount of $19,000.00 be
approved as to Joint Debtor’s attorneys, Laminack, Pirtle & Martine and Kirkendall Dwyer LLP,
constituting 40% of the net settlement amount pursuant to the retainer agreement.




  17-49789-pjs     Doc 108    Filed 05/20/20     Entered 05/20/20 08:39:37      Page 2 of 3
                                   Exhibit “A”




17-49789-pjs   Doc 108   Filed 05/20/20   Entered 05/20/20 08:39:37   Page 3 of 3
